UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 3, 2010 (August 31, 2010) Dateof Report (Date of earliest event reported) Reach Messaging Holdings, Inc. (Exact name of Registrant as specified in its charter) Delaware 333-150424 26-1110179 (State or other jurisdictionIdentification No.) (Commission File Number) (IRS Employer Identification No.) 2801 Ocean Park Blvd., Suite 355 Santa Monica, California 90405 (Address of principal executive offices) (Zip Code) (888) 631-8555 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule I4a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of David R. Wells On August 31, 2010, David R. Wells resigned as Chief Financial Officer and member of the Board of Directors of Reach Messaging Holdings, Inc. (the “Company”).The resignation was not related to any disagreement with the Company.Attached is a copy of the resignation letters from David R. Wells. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit. No. Description Letter of Resignation of CFO- David R. Wells, dated August 31, 2010 Letter of Resignation of Director - David R. Wells, dated August 31, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. Dated: September 3, 2010 Reach Messaging Holdings, Inc. By: /s/Shane Gau Shane Gau Chief Executive Officer
